695 So.2d 892 (1997)
Anthony Scott GRANTHAM, Appellant,
v.
STATE of Florida, Appellee.
No. 97-1141.
District Court of Appeal of Florida, Fifth District.
June 20, 1997.
Elizabeth A. Broome, Pensacola, for Appellant.
No Appearance for Appellee.
PER CURIAM.
We affirm the trial court's summary denial of Grantham's motion filed pursuant to Florida Rule of Criminal Procedure 3.850. He filed a prior rule 3.850 motion, alleging ineffective assistance of counsel. It was summarily denied. In this motion, Grantham alleges ineffective assistance of counsel once more, and a new groundinvoluntary plea. Since the grounds set forth in this motion were raised or should have been raised in the *893 prior motion, the current motion is both successive and improper, and constitutes an abuse of procedure. See Freeman v. State, 683 So.2d 1156 (Fla. 5th DCA 1996).
AFFIRMED.
W. SHARP, THOMPSON and ANTOON, JJ., concur.